DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This is the Final Office Action in response to the Amendment filed on January 12, 2021, for application, title: “Mobile Payment System ad Method”.

Acknowledgements
The examiner for this application has changed.  Please indicate Examiner Hai Tran as the examiner of record in all future correspondences.

Status of the Claims
Claims 1-21, 23, and 26-28 were pending.  By the 01/12/2021 Response, claims 1-2, 5, 16-17, 21, 23, and 26-28 have been amended, claim 3 has been cancelled and no new claim has been added.  Claims 22 and 24-25 were previously withdrawn from consideration by the 05/19/2020 Response.  Accordingly, claims 1-2, 4-21, 23, and 26-28 remain pending and have been examined.

Priority
The Applicant's claim for benefit of as a continuation of application 14/650160, filed 6/5/2017 (abandoned 4/12/2018) (which is a 371 of PCT/GB2013/053211 filed 12/05/2013 and also has foreign priority to GB12211893.9 filed 12/05/2012) has been 

Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-21, 23, 26, 27 and 28 in the reply filed on 19 May 2020 is acknowledged.  Examiner withdraws the claims of Groups II (Claim 22), III (Claim 24), and IV (Claims 25) in view of Applicant’s response. 

Claim Rejections - 35 USC § 112
In view of Applicant’s amendments, the rejection is withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-21, 23, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 23, and 26-28 recite the limitation “by one or more processors” is unclear and not definite whether it means the processor(s) of the merchant server, payment server, or what else.  The metes and bounds of the claims cannot be understood because of the lack of definiteness in the claims.  Dependent claims 2, 4-21 do not cure the deficiency either.


Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract 
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-21, 23, and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 
Analysis
Step 1:
Claims 1-2 and 4-21 recite a method of authorizing a transaction with a merchant server using a mobile communication device.  Claim 23 recites a method of operating a mobile communication device in communication with a merchant server and a payment server.  Claims 26 and 27 recite computer programs with comparable elements and limitations as in claims 1 and 23, respectively.  Claim 28 recites a computer system with comparable elements and limitations as in claim 1.  Therefore, the claims are directed to processes and machine which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 1 is analyzed to determine whether it is directed to any judicial exceptions.  The claim recites the elements and limitations: 
initiating, by one or more processors via a first application stored in memory of a mobile communication device, a transaction between the mobile communication device and the one or more processors;

providing, by the one or more processors to a payment server, a request token and transaction data relating to the transaction;

detecting, by the one or more processors, whether payment application is stored in the memory of the mobile communication device, and

if the one or more processors detect that the payment application is stored in the memory of the mobile communication device, providing, by the one or more processors, the request token to the first application of the mobile communication device, such that the first application passes the request token to the payment application;

wherein the payment application:

obtains the transaction data from the payment server using the request

token;

obtains user authorization of the transaction, including communicating at

least some of the transaction data to a user;

transmits an indication of the user authorization to the payment server;

receives an outcome token from the payment server; and

authorizes the transaction by transmitting the outcome token to the one or

more processors.

As a whole, the claim recites a method of authorizing a transaction with a merchant server using a mobile communication device by detecting whether the mobile device has the registered payment application, if so, a token and transaction data are provided and transmitted among the mobile communication device, the processors, and the payment server so that the mobile user may authorize the transaction within the payment application in order to avoid attacks by the “Man in the Middle”.  Thus, the claim is directed to a method of mitigating risk before authorization of payment by detecting whether the mobile communication device has the registered payment application which is “a fundamental economic practice” since it relates to the concepts of the economy and commerce (i.e., hedging, insurance, mitigating risk
The claim recites a concept of processing a transaction between a merchant server and a mobile communication device using a payment application, a token, and transaction data by detecting if the mobile device has the payment application.  The mere recitation of computer components do not take the claim out of the methods of organizing human activity grouping (see claims 26-28 “A system comprising:  one or more processors, a mobile communication device, a token, a payment server, and programmed instructions).  Therefore, the claim is directed to an abstract idea.
Claim 23 recites a similar method with comparable elements and limitations as discussed in claim 1 above.  Claims 26-27 recite computer programs and claim 28 recites a computer system with comparable elements and limitations as discussed in claim 1 above.  Therefore, these claims are also directed to an abstract idea (Step 2A, Prong 1-Yes).
Step 2A, Prong 2:
The claims (1, 23, and 26-28) recite the additional elements of: one or more processors, a mobile communication device, a token, a payment server, and programmed executable instructions (see claims 26-28) all are recited at a high level of generality and are merely invoked as tools to perform the process.  Applicant’s Specification only provides generic description of the computer elements (see Specification, [004] device, [005] network…, [0031-0038] computer systems… processors… signals…computer program medium… computer program… hardware, firmware or software or any combination thereof, and Figures 1, 3-4).  There is no significantly difference between the claimed computer elements and components in general purpose computers.  The claims merely amount to the application or (Step 2A, Prong 2-No).
Step 2B:
In the instant case, Claims 1-2, 4-21 and 23 are directed to a process.  Claim 28 is directed to a system/apparatus.  Claims 26-27 are directed to a computer program/computer program product (which is software per se).
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: (server, mobile communication device, token, application, computer program.. program code.. processor (s), apparatus
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
It is noted that claims (2 and 4-21) introduce the additional elements of (wherein clauses further defining steps such as detecting.. , informing…, providing…  ; setting.. and conditions of the token, recovery procedure, transaction, items.. ; and technical components such as web server, mobile browser, protocol,).  This element is not a practical application of the judicial exception because The limitations merely recite:  merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (See Specification [004] device… [005] network…  [0031-0038] computer systems… processors… signals… computer program medium… computer program... hardware, firmware or software or any combination thereof) (See MPEP 2106.05 (d), (f) and (g)) Further these limitations taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because the  element(s) of (server, mobile communication device, token, application, computer program.. program code.. processor (s), apparatus from above and including… web server, mobile browser, custom protocol, … link.. ) amount(s) to mere use of a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions. (See Specification (Step 2B-No). 
Therefore, Claims 1-2, 4-21, 23, and 26-28 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The focus of the claims is on a method of authorizing a transaction with a merchant server using a mobile communication device by detecting whether the mobile device has the registered payment application.  The claims are not directed to a new type of processor, network, system memory, or user interface, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  The claims do not add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.




Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive.
First, Applicant cites and argues that the present claims are similar to that of the Finjan case because the claimed method recites specific steps that accomplish a result that realizes an improvement in computer functionality.  Thus, the claims are patent-eligible (see Remarks, pages 11-13).
Response:
The Examiner respectfully disagrees.  As explained in the rejection above, the focus of the claims is on a method of authorizing a transaction with a merchant server using a mobile communication device by detecting whether the mobile device has a registered payment application, if so, a token and transaction data are provided and transmitted among the mobile communication device, the processors, and a payment server so that the mobile user may authorize the transaction within the payment application in order to avoid attacks by the “Man in the Middle”.  Although the claims recite processors, a mobile communication device, a token, a payment server, a payment application, and specific steps, the additional elements are recited at a high level of generality and are merely invoked as tools to perform the process (see Specification, [004] device, [005] network…, [0031-0038] computer systems… processors… signals…computer program medium… computer program… hardware, firmware or software or any combination thereof, and Figures 1, 3-4).  There is no 
With respect to the arguments that the present claims are similar to that of the Finjan case, the Examiner respectfully disagrees.  Finjan is directed to a computerized process involving “receiving by an inspector a Downloadable; generating by the inspector a first Downloadable security profile that identifies suspicious code in the received Downloadable; and linking by the inspector the first Downloadable security profile to the Downloadable before a web server makes the Downloadable available to web clients.”  This is different from the present claims.  The present claims enable the processors to detect whether a mobile communication device has the registered payment application.  The present claims do not generate a security profile that identifies suspicious code and link it to a downloadble.  Applicant’s arguments that the present claims, similar to that in Finjan, recite specific steps that accomplish a result are not persuasive.  A claim can be specific and narrow, but a specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim (see Alice).  Therefore, Applicant’s arguments are not persuasive.

Second, Applicant argues that the present claims are patent-eligible under the Mayor/Alice test framework.
(1) Step 2A, Prong One:
Applicant argues that the claims (1, 23, and 26-28) are not directed to “commercial or legal interactions” as alleged in the last Office Action (see Remarks, pages 14-16).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above (see Step 2A, Prong 1), the present amended claims are directed to a method of mitigating risk before authorization of payment by detecting whether the mobile communication device has the registered payment application which is “a fundamental economic practice” since it relates to the concepts of the economy and commerce (i.e., hedging, insurance, mitigating risk).  This falls under a certain method of organizing human activity and is also abstract idea in nature.  Applicant’s Specification, paragraph [002] specifically describes that:
[0002] Conventional methods of online payment include an online checkout model, where a customer orders a 'basket' of goods or services on a merchant website, and selects a 'checkout' option to order and pay for the contents of the basket. Payment 10 may be effected by entering details of a payment card, including card number, card holder name, card expiry data, CVC code and billing address. Some of these details may be pre-stored to save the customer from entering them every time, but this raises security issues.

[0005] In an embodiment of the invention, an online merchant automatically detects whether a customer device has a registered payment application; if so, the web site generates a custom protocol message that is triggered on checkout to initiate payment via the payment application. Details of the transaction are passed to the payment application so that the user can authorise the transaction within the payment application. In order to securely pass these details to the payment application, the merchant passes a payment request token and transaction details to a payment server that processes payments for the payment application. The payment request token is also passed in the custom protocol message to the payment application, which uses the payment request token to obtain the transaction details from the payment server. The transaction details are then presented to the user when requesting authorisation of the transaction by the payment application. In this way, the transaction details can be passed securely to the payment application. Tampering with the payment amount and transaction details, for example via `Man in the Middle` or malicious users can thereby be avoided.

As can be seen in the paragraphs 2 and 5, Applicant’s claimed invention is directed to mitigating risk before authorization of payment in order to avoid the attacks of the “Man in the Middle”.  This is “a business solution” to “a business problem”.  Therefore, Applicant’s arguments are not persuasive.

(2) Step 2A, Prong Two:
Applicant argues that the last Office Action did not consider the claim as a whole whether that the additional elements integrate the claim into a practical application.  Applicant argues that the claims recite a practical application in view of Finjan (see Remarks, pages 16-17).
Response:
The Examiner respectfully disagrees.  The Office has considered the claims (1, 23, and 26-28) whether that they include the additional element(s) that integrate the abstract idea into a practical application in the last and current Office Actions.  Therefore, Applicant’s arguments are not persuasive.

Step 2B:
Applicant argues that the present claims provide ways to authorize transactions in an entirely new and unconventional way.  The specific manner recited in the claims improves conventional systems (see Remarks, pages 17-18).
Response:
The Examiner respectfully disagrees.  Applicant’s claimed invention is directed to a method of mitigating risk before authorization of payment in order to assure the MAINTAINED.

Claim Rejections - 35 USC § 102/103
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive.
Per Remarks, page 10, Section I (Examiner Interview), Applicant states that the Applicant and Examiner reached an agreement that the proposed claim amendments overcome the 102, 103, and 112 rejections.  According to the Attachment of the 12/18/2020 Interview Summary (issued on 12/23/2021), the proposed claim amendments are:
“detecting, by the one or more processors, availability of a payment application on the mobile communication device, wherein detecting the availability of a payment application on the mobile communication device is performed automatically without user intervention”. 
 
However, the Examiner does not see that these proposed claim amendments underlined) are included in the present amended claims.
Applicant’s arguments with respect to claims 1-2, 4-21, 23, and 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 14-16, 18, 23, and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laracey ‘892 (US PUB. No. 2011/0251892 A1) and further in view of Webster et al. (US PUB. No. 2013/0144776 A1).

Claim 1, Laracey teaches a method of authorizing a transaction with a merchant server using a mobile communication device, the method comprising:
Laracey does not disclose the following limitations, but Webster does:
initiating, by one or more processors via a first application stored in memory of a mobile communication device, a transaction between the mobile communication device and the one or more processors (See Webster, Fig. 1 communication gateway 21, mobile handset/browser application 7a, [0018] the mobile handset 7 is a smartphone of a type that is known per se, such as an iPhone.TM., Blackberry.TM. or Android.TM. smartphone, running a mobile web browser application 7a, [0023] The payment card issuer system 15 communicates with the computing device 3 and the mobile handset 7 using a communication gateway 21);
Laracey teaches the following limitations:
providing, by the one or more processors to a payment server, a request token and transaction data relating to the transaction (See at least Laracey ‘892, Fig. 2 mobile device, merchant system; Fig. 4A total purchase transaction,  merchant checkout token);
detecting, by the one or more processors, whether payment application is stored in the memory of the mobile communication device (See at least Laracey ‘892, Fig. 2 mobile device, merchant system; Fig. 4A mobile option selected…[0074]  application … [0078] determine whether mobile payment option is selected), and
if the one or more processors detect that the payment application is stored in the memory of the mobile communication device, providing, by the one or more processors, the request token to the first application of the mobile communication device, such that the first application passes the request token to the payment application (See at least Laracey ‘892, Fig. 2 mobile device, merchant system; Fig. 4A transmit merchant payment authorization request, including merchant checkout token, amount, and transaction data to transaction management system);
wherein the payment application:
obtains the transaction data from the payment server using the request token (See at least Laracey ‘892, Fig. 2 mobile device, merchant system; Fig. 4A transmit merchant payment authorization request, including merchant checkout token, amount, and transaction data to transaction management system, display checkout token to customer);
obtains user authorization of the transaction, including communicating at least some of the transaction data to a user (See at least Laracey ‘892, Fig. 2 mobile device, 
transmits an indication of the user authorization to the payment server (See at least Laracey ‘892, Fig. 2 mobile device, merchant system; Fig. 4A transmit merchant payment authorization request, including merchant checkout token, amount, and transaction data to transaction management system, receive payment authorization from transaction management system);
receives an outcome token from the payment server (See at least Laracey ‘892, Fig. 2 mobile device, merchant system; Fig. 4A transmit merchant payment authorization request, including merchant checkout token, amount, and transaction data to transaction management system, receive payment authorization from transaction management system); and
authorizes the transaction by transmitting the outcome token to the one or more processors (See at least Laracey ‘892, Fig. 2 mobile device, merchant system; Fig. 4A transmit merchant payment authorization request, including merchant checkout token, amount, and transaction data to transaction management system, receive payment authorization from transaction management system, generate transaction receipt to complete transaction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the communication link features, as taught by Webster, in the method of Laracey since the claimed invention is merely a combination of old elements, 

Claim 23
Laracey ‘892 discloses a method of operating a mobile communication device in communication with a merchant server and a payment server, the method comprising: 
initiating, via a first application stored in memory of a mobile communication device, a transaction between the mobile communication device and the one or more processors (See Webster, Fig. 1 communication gateway 21, mobile handset/browser application 7a, [0018] the mobile handset 7 is a smartphone of a type that is known per se, such as an iPhone.TM., Blackberry.TM. or Android.TM. smartphone, running a mobile web browser application 7a, [0023] The payment card issuer system 15 communicates with the computing device 3 and the mobile handset 7 using a communication gateway 21);
30041/041/2392704.118 wherein the one or more processors detect whether the payment application is stored in the memory of the mobile communication device; if the one or more processors detect that a payment application is stored in the memory of the mobile communication device, receiving, via the first application, a request token from the one or more processors and passing the request token to the payment application (See at least Laracey ‘892, Fig. 2 mobile device, merchant system; Fig. 4A transmit merchant payment authorization request, including merchant 
obtaining transaction data from the payment server using the request token; (See at least Laracey ‘892, Fig. 2 mobile device, merchant system; Fig. 4A transmit merchant payment authorization request, including merchant checkout token, amount, and transaction data to transaction management system, display checkout token to customer);
obtaining user authorization of the transaction, including communicating at least some of the transaction data to the user; and(See at least Laracey ‘892, Fig. 2 mobile device, merchant system; Fig. 4A transmit merchant payment authorization request, including merchant checkout token, amount, and transaction data to transaction management system, display checkout token to customer; Fig. 4B… prompt customer to enter authentication  information);
transmits an indication of the user authorization to the payment server (See at least Laracey ‘892, Fig. 2 mobile device, merchant system; Fig. 4A transmit merchant payment authorization request, including merchant checkout token, amount, and transaction data to transaction management system, receive payment authorization from transaction management system);
receives an outcome token from the payment server (See at least Laracey ‘892, Fig. 2 mobile device, merchant system; Fig. 4A transmit merchant payment authorization request, including merchant checkout token, amount, and transaction data to transaction management system, receive payment authorization from transaction management system); and
authorizes the transaction by transmitting the outcome token to the one or more processors (See at least Laracey ‘892, Fig. 2 mobile device, merchant system; Fig. 4A transmit merchant payment authorization request, including merchant checkout token, amount, and transaction data to transaction management system, receive payment authorization from transaction management system, generate transaction receipt to complete transaction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the communication link features, as taught by Webster, in the method of Laracey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 26, 27, and 28
26. A computer program including program code means arranged to perform the method of claim 1, when executed by a suitably arranged processor or processors.  
27. A computer program product comprising the computer program of claim 26.  
28. Apparatus arranged to perform the method of claim 1.

Claims 26, 27 and 28 substantially claim the limitations of Claim 1. Claims 26 and 28 are rejected using  the prior art of Laracey ‘892 for the reasons stated above Laracey ‘892 for the reasons stated above in the rejections of Claim 26 and Claim 1. 


Claim 2
Laracey ‘892 in view of Webster discloses the invention as recited above in Claim 1. 
Webster further discloses:
wherein detecting whether a payment application is stored in the memory of the mobile communication device is performed automatically, without user intervention (See Webster, Fig. 1 communication gateway 21, mobile handset/browser application 7a, [0018] the mobile handset 7 is a smartphone of a type that is known per se, such as an iPhone.TM., Blackberry.TM. or Android.TM. smartphone, running a mobile web browser application 7a, [0023] The payment card issuer system 15 communicates with the computing device 3 and the mobile handset 7 using a communication gateway 21).

Claim 5
Laracey ‘892 discloses the invention as recited above in Claim 1. 
Laracey ‘892 further discloses:
including setting a time criterion for authorization of the transaction at the one or more processors, and  (See at least Laracey ‘892, [0107] “time out” or expire if a matching customer payment authorization request is not received within a certain time frame)
initiating a recovery procedure if the time criterion is not met.  (See at least Laracey ‘892, [0107] “time out” or expire if a matching customer payment authorization request is not received within a certain time frame.. wherein ‘time out” or expire is a ‘recovery procedure’ )

Claim 8
Laracey ‘892 discloses the invention as recited above in Claim 5. 
Laracey ‘892 further discloses:
wherein the recovery procedure comprises cancelling the transaction.   (See at least Laracey ‘892, [0107] “time out” or expire if a matching customer payment authorization request is not received within a certain time frame.. wherein ‘time out” or expire (i.e. cancellation) is a ‘recovery procedure’ )


Claim 9
Laracey ‘892 discloses the invention as recited above in Claim 1. 
Laracey ‘892 further discloses:
wherein the transaction comprises a purchase of one or more items from an online store, and the transaction data provides details of the one or more items.  (See at least Laracey ‘892, [0028] items [0136]  online shopping cart…Fig. 2 mobile device, merchant system; Fig. 4A transmit merchant payment authorization request, including merchant checkout token, amount, and transaction data to transaction management system, display checkout token to customer)


Claim 14
Laracey ‘892 discloses the invention as recited above in Claim 9. 
Laracey ‘892 further discloses:
wherein the one or more items are represented by a basket, and the transaction is initiated by checking out the basket.   (See at least Laracey ‘892, Fig. 6 shopping cart…[0017] checkout token… [0028] electronic shopping cart… [0051-0052] a shopping cart system…customer can approve or authorize purchase and present payment for the purchases… merchant is the Internet or electronic commerce merchant… point of sale devices… may be remote terminals…   [0136]  online shopping cart…[0138] checkout token to the shopping cart… 

Claim 15
Laracey ‘892 discloses the invention as recited above in Claim 1. 
Laracey ‘892 further discloses:
wherein the user is authenticated by the payment application before or during authorization of the transaction.  (See at least Laracey ‘892,[0044] each transaction be authenticated using two items… user information (such as user identifier and/or password, or a PIN) known to the customer… )

Claim 16
Laracey ‘892 discloses the invention as recited above in Claim 1. 
Laracey ‘892 further discloses:

wherein the one or more processors comprise a web server.  (See at least Laracey ‘892, [0052] merchant… merchant system… may be a Web server…) 


Claim 18
Laracey ‘892 discloses the invention as recited above in Claim 16. 
Laracey ‘892 further discloses:
wherein the mobile communication device has a mobile browser for accessing the web server.  (See at least Laracey ‘892, [0016] mobile devices to conduct payment transaction at merchant locations including.. remote (e.g. such as Internet…) [0033] mobile payment application or a Web browser… ) 


Claims 4, 17, 19, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laracey '892 and Webster and further in view of Laracey ‘293 (US PUB. No. 2014/0149293 A1).

Claim 4
Laracey ‘892 discloses the invention as recited above in Claim 1. 
Laracey ‘892 further discloses a link or Web page which is created in order to provide the user the ability to conduct transactions.  (See at least Laracey ‘892,[0074] a link or Web page may be created or provided to the customer that may be accessed via mobile phone browser)
  
wherein the request token is provided to the mobile communication device using a custom protocol arranged for handling by the payment application. ( See at least Laracey ‘293, [0052] identifier or other information may be… a URI or URL , encoded directly in the token)
The Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Laracey ‘892 discloses a method, apparatus/system, and computer program code of  mobile phone payment processing using both an application and/or web browser . Laracey ‘293 is another method, apparatus/system, and computer program code of conducting transactions. Both prior art are by the same inventor and have claimed priority to the same provisional patents ( US 61/322,477, filed 9 April 2010, and US No. 61/362,567, filed 8 July 2010) and Laracey ‘293 is a CIP of  Laracey ‘892.One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. a method, apparatus/system, and computer program code of  mobile phone payment processing  with a custom protocol such as a URL or URI link).  As such the claimed invention is obvious over Laracey ‘892/ Laracey ‘293.

Claim 17

Laracey ‘892 further discloses:
wherein the one or more processors comprise a web server.  (See at least Laracey ‘892, [0052] merchant… merchant system… may be a Web server…) 

Claim 19
Laracey ‘892  and Laracey ‘293 disclose the invention as recited above in Claim 17. 
Laracey ‘892 further discloses:
19. The method of claim 17, wherein the mobile communication device has a mobile browser for accessing the web server.  (See at least Laracey ‘892, [0016] mobile devices to conduct payment transaction at merchant locations including.. remote (e.g. such as Internet…) [0033] mobile payment application or a Web browser… ) 


Claim 20
Laracey ‘892  and Laracey ‘293 disclose the invention as recited above in Claim 19. 
Laracey ‘892 does not directly disclose the following; however, Laracey ‘293 teaches:  
wherein the custom protocol comprises a custom URI.   ( See at least Laracey ‘293, [0052] identifier or other information may be… a URI or URL , encoded directly in the token)

Claim 21
Laracey ‘892 discloses the invention as recited above in Claim 18. 
Laracey ‘892 does not directly disclose the following; however, Laracey ‘293 teaches:  
wherein the step of providing the request token from the merchant server to the mobile communication device includes providing a link for selection by the user. ( See at least Laracey ‘293, [0052] identifier or other information may be… a URI or URL , encoded directly in the token)
The Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Laracey ‘892 discloses a method, apparatus/system, and computer program code of  mobile phone payment processing using both an application and/or web browser . Laracey ‘293 is another method, apparatus/system, and computer program code of conducting transactions. Both prior art are by the same inventor and have claimed priority to the same provisional patents ( US 61/322,477, filed 9 April 2010, and US No. 61/362,567, filed 8 July 2010) and Laracey ‘293 is a CIP of  Laracey ‘892.One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. a method, apparatus/system, .



Claims 7, 11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laracey’892 and Webster and further in view of Laracey ‘455 (US PB. No. 2013/0238455 A1).
Claim 7
Laracey ‘892 discloses the invention as recited above in Claim 5. 
Laracey ‘892 does not directly disclose the following; however, Laracey ‘455 teaches:  

wherein the recovery procedure comprises authorizing the original transaction, determining any changes in the transaction data, and issuing a refund to the user in respect of the changes.  ( See at least Laracey ‘455, [0199-0205] refund…polling.. time out…  full or a partial refund… [0206-0211] open check… pay at table… [0213] close out the tab… apply any offers or discounts… [0214]…add a tip or other service fee) 

The Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed 


Claim 11
Laracey ‘892 and Laracey ‘455 disclose the invention as recited above in Claim 7. 
Laracey ‘892 does not directly disclose the following; however, Laracey ‘455 teaches:  
wherein the transaction comprises a purchase of one or more items from an online store, and the transaction data provides details of the one or more items.  (See at least Laracey ‘892, [0028] items [0136]  online shopping cart…Fig. 2 mobile device, merchant system; Fig. 4A transmit merchant 


Claim 13
Laracey ‘892 and Laracey ‘455 disclose the invention as recited above in Claim 11. 
Laracey ‘892 does not directly disclose the following; however, Laracey ‘455 teaches:  
wherein the recovery procedure comprises determining any changes to the one or more items, and issuing the refund in respect of the changes.  ( See at least Laracey ‘455, [0199-0205] refund…polling.. time out…  full or a partial refund… [0206-0211] open check… pay at table… [0213] close out the tab… apply any offers or discounts… [0214]…add a tip or other service fee)

Claims 6, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laracey ‘892 and Webster and further in view of Yamahara (US PUB. No. 2014/0067581 A1).
 
Claim 6
Laracey ‘892 discloses the invention as recited above in Claim 5. 
Laracey ‘892 does not directly disclose the following; however, Yamahara teaches:  
wherein the recovery procedure comprises amending the transaction data and authorizing the transaction with the amended transaction data.  ( See at least  Yamahara, [0069-0070] price adjustment… adjust the discount rate of  a target item.. depending on the elapsed time…) 
 As such, it would be obvious to one of ordinary skill in the art at the time of the invention to combine the adjustment based on elapsed time feature of Yamahara with the invention disclosed by Laracey ‘892. One would be motivated to do so in to promote the purchase of the item (Yamahara, [0004]). 
	Further, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Laracey ‘892 discloses a method, apparatus/system, and computer program code of  mobile phone payment processing using both an application and/or web browser. Yamahara is also a method and system for use in electronic commerce which uses time lapse to adjust and amend offers on items for sale. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. a method, apparatus/system, and computer program code of  mobile phone payment processing  with a feature to adjust/amend the terms of the sale)).  As such the claimed invention is obvious over Laracey ‘892/ Yamahara.


Claim 10

Laracey ‘892 does not directly disclose the following; however, Yamahara teaches:  
wherein the transaction comprises a purchase of one or more items from an online store, and the transaction data provides details of the one or more items.  (See at least Laracey ‘892, [0028] items [0136]  online shopping cart…Fig. 2 mobile device, merchant system; Fig. 4A transmit merchant payment authorization request, including merchant checkout token, amount, and transaction data to transaction management system, display checkout token to customer)


Claim 12
Laracey ‘892 discloses the invention as recited above in Claim 10. 
Laracey ‘892 does not directly disclose the following; however, Yamahara teaches:  
wherein the recovery procedure comprises determining any changes to the one or more items, and amending the transaction data accordingly.   ( See at least  Yamahara, [0069-0070] price adjustment… adjust the discount rate of  a target item.. depending on the elapsed time…).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0316992 Al, Oborne. 

Claims 1-2, 4-21, 13, and 26-28 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697